 



Exhibit 10.2
ULTRATECH, INC.
SUPPLEMENTAL STOCK OPTION/STOCK ISSUANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 29, 2008
ARTICLE ONE
GENERAL
          A. This Supplemental Stock Option/Stock Issuance Plan is intended to
promote the interests of Ultratech, Inc., a Delaware corporation, by authorizing
an additional reserve of shares of the Corporation’s common stock for issuance
through long-term option grants, direct stock issuances and other stock-based
awards to individuals in the employ of the Corporation (or any Parent or
Subsidiary) who are not: (i) officers of the Corporation, (ii) employees with
the title of Vice President, General Manager or (iii) members of the Board.
          B. The Plan became effective immediately upon adoption by the Board on
October 20, 1998. The Plan was amended by the Board on January 29, 2008 to
expressly authorize the issuance of restricted stock unit awards under the Stock
Issuance Program and to effect certain other technical revisions to the Plan.
          C. The Plan shall supplement the authorized share reserve under the
Corporation’s 1993 Stock Option/Stock Issuance Plan, and share issuances under
this Plan shall not reduce or otherwise affect the number of shares of the
Corporation’s common stock available for issuance under the 1993 Stock
Option/Stock Issuance Plan. In addition, share issuances under the 1993 Stock
Option/Stock Issuance Plan shall not reduce or otherwise affect the number of
shares of the Corporation’s common stock available for issuance under this Plan.
          Capitalized terms shall have the meanings assigned to such terms in
the attached Appendix.
     I. STRUCTURE OF THE PLAN
         A. The Plan shall be divided into two (2) separate equity programs:
               (i) the Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock, and
               (ii) the Stock Issuance Program under which eligible persons may,
at the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary) or the
attainment of designated performance goals. Shares of Common Stock may also be
issued under the Stock Issuance Program pursuant to restricted stock units or
other stock right awards which entitle the recipients to receive the shares
underling those Awards upon the attainment of designated performance goals or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those Awards.





--------------------------------------------------------------------------------



 



     II. ADMINISTRATION OF THE PLAN
          A. The Plan Administrator shall have full power and discretion
(subject to the express provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for the proper administration of the Plan
and to make such determinations under, and issue such interpretations of, the
provisions of the Plan and any outstanding Awards thereunder as it may deem
necessary or advisable. Decisions of the Plan Administrator shall be final and
binding on all parties who have an interest in the Option Grant or Stock
Issuance Program or any outstanding Award thereunder.
          B. The individuals serving as Plan Administrator shall serve for such
period as the Board may determine and shall be subject to removal by the Board
at any time.
          C. Service as Plan Administrator shall constitute service as a Board
member, and each Board member serving as Plan Administrator shall accordingly be
entitled to full indemnification and reimbursement as a Board member for such
service. No individual serving as Plan Administrator shall be liable for any act
or omission made in good faith with respect to the Plan or any option grant or
stock issuance made under the Plan.
     III. ELIGIBILITY
          A. The persons eligible to participate in the Plan shall be limited to
those Employees who are not at the time of the applicable Award: (i) officers of
the Corporation, (ii) Employees with the title of Vice President, General
Manager or (iii) members of the Board.
          B. The Plan Administrator shall have full authority to determine
(i) with respect to the Option Grant Program, which eligible Employees are to
receive option grants under the Plan, the time or times when the grants are to
be made, the number of shares subject to each such grant, the time or times when
each granted option is to become exercisable and the maximum term for which the
option may remain outstanding and (ii) with respect to stock issuances or other
stock-based Awards under the Stock Issuance Program, which eligible persons are
to receive such Awards, the time or times when such Awards are to be made, the
number of shares subject to each such Award, the vesting schedule (if any)
applicable to the shares which are the subject of such Award and the cash
consideration (if any) payable for those shares. All options granted under the
Plan shall be Non-Statutory Options.
     IV. STOCK SUBJECT TO THE PLAN
          A. Shares of Common Stock shall be available for issuance under the
Plan and shall be drawn from either the Corporation’s authorized but unissued
shares of Common Stock or from reacquired shares of Common Stock, including
shares repurchased by the Corporation on the open market. The maximum number of
shares of Common Stock reserved for issuance over the term of the Plan shall be
limited to 1,950,000 shares, subject to adjustment from time to time in
accordance with the provisions of Section IV.C. Such share reserve

2



--------------------------------------------------------------------------------



 



consists of (i) the 400,000 shares of Common Stock initially reserved for
issuance under the Plan plus (ii) the 400,000-share increase authorized by the
Board effective October 19, 1999 plus (iii) the additional 400,000-share
increase authorized by the Board effective June 29, 2000 plus (iv) the
additional 750,000-share increase authorized by the Board effective January 29,
2002.
          B. Should one or more outstanding Awards under this Plan expire or
terminate for any reason prior to the issuance of all the shares of Common Stock
subject to those Awards, then the shares not issued under those Awards shall be
available for subsequent issuance under the Plan. Unvested shares issued under
the Plan and subsequently cancelled or repurchased by the Corporation, at the
original issue price paid per share, pursuant to the Corporation’s repurchase
rights under the Plan shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and shall accordingly be available
for reissuance through one or more subsequent Awards under the Plan. Should the
exercise price of an outstanding option under the Plan be paid with shares of
Common Stock, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced by the gross number of shares for which the
option is exercised, and not by the net number of shares of Common Stock
actually issued to the holder of such option.
          C. Should any change be made to the Common Stock issuable under the
Plan by reason of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares, spin-off transaction or other change affecting
the outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of the outstanding shares of Common Stock be
substantially reduced by reason of a spin-off transaction or extraordinary
dividend or distribution, equitable adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the number
and/or class of securities and price per share in effect under each Award
outstanding under the Option Grant Program and (iii) the number and/or class of
securities subject to each outstanding Award under the Stock Issuance Program
and the cash consideration (if any) payable per share. Such adjustments to the
outstanding Awards are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under those outstanding Awards
and other awards. The adjustments determined by the Plan Administrator shall be
final, binding and conclusive.

3



--------------------------------------------------------------------------------



 



ARTICLE TWO
OPTION GRANT PROGRAM
     I. OPTION TERMS
          Options granted under the Plan shall be authorized by action of the
Plan Administrator and shall be evidenced by one or more instruments in the form
approved by the Plan Administrator; provided, however, that each such instrument
shall comply with the terms and conditions specified below. All such granted
options shall be Non-Statutory Options.
          A. Exercise Price.
               1. The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the grant date.
               2. Full payment of the exercise price shall become immediately
due upon exercise of the option and shall be payable in one or more of the forms
specified below:
                    (i) cash or check made payable to the Corporation,
                    (ii) shares of Common Stock held for the requisite period
(if any) necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date, or
                    (iii) through a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable
instructions (a) to a Corporation-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
Federal, state and local income and employment taxes required to be withheld by
the Corporation in connection with such purchase and (b) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm on such settlement date in order to complete the sale transaction.
          Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.
          B. Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
such option. No option shall have a maximum term in excess of ten (10) years
measured from the option grant date.

4



--------------------------------------------------------------------------------



 



          C. Limited Transferability. Each option granted under the Plan may, in
connection with the Optionee’s estate plan, be assigned in whole or in part
during the Optionee’s lifetime to one or more members of the Optionee’s
immediate family or to a trust established exclusively for one or more such
family members. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.
          D. Effect of Termination of Service.
               1. The following provisions shall govern the exercise of any
options held by the Optionee at the time of cessation of Service or death:
                    (i) Any option outstanding at the time of the Optionee’s
cessation of Service for any reason shall remain exercisable for such period of
time thereafter as shall be determined by the Plan Administrator and set forth
in the documents evidencing the option, but no such option shall be exercisable
after the expiration of the option term.
                    (ii) Any option exercisable in whole or in part by the
Optionee at the time of death may be subsequently exercised by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution.
                    (iii) Should the Optionee’s Service be terminated for
Misconduct, then all outstanding options held by the Optionee shall terminate
immediately and cease to be outstanding.
                    (iv) During the applicable post-Service exercise period, the
option may not be exercised in the aggregate for more than the number of shares
for which the option is exercisable on the date of Optionee’s cessation of
Service. Upon the expiration of such post-Service exercise period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be outstanding for any otherwise exercisable shares for which the
option has not been exercised. However, the option shall, immediately upon
Optionee’s cessation of Service for any reason, terminate and cease to be
outstanding with respect to any and all option shares for which the option is
not otherwise at the time exercisable.
          2. The Plan Administrator shall have the discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:
                    (i) extend the period of time for which the option is to
remain exercisable following Optionee’s cessation of Service or death from the
limited period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term, and/or

5



--------------------------------------------------------------------------------



 



                    (ii) permit the option to be exercised, during the
applicable post-Service exercise period, not only with respect to the number of
shares of Common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments for which the option would have become exercisable had the Optionee
continued in Service.
          E. Stockholder Rights. No Optionee shall have any stockholder rights
with respect to any option shares until such person shall have exercised the
option and paid the exercise price for the purchased shares.
          F. Repurchase Rights.
               1. The Plan Administrator shall have discretion to authorize the
issuance of unvested shares of Common Stock under this Article Two. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase any or all of those unvested shares at the option
exercise price paid per share. The terms and conditions upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the instrument evidencing
such repurchase rights.
               2. The Plan Administrator shall have the discretionary authority,
exercisable at any time while the Corporation’s repurchase right remains
outstanding, to cancel that repurchase right with respect to one or more shares
purchased or purchasable by the Optionee under this Article Two and thereby
accelerate the vesting of those shares in whole or in part at any time.
     II. CORPORATE TRANSACTION/CHANGE IN CONTROL
          A. Each option outstanding under the Plan at the time of a Corporate
Transaction shall automatically accelerate so that each such option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become fully exercisable with respect to the total number of shares of Common
Stock at the time subject to that option and may be exercised for all or any
portion of those shares as fully-vested shares. However, an outstanding option
under the Plan shall not become exercisable on such an accelerated basis if and
to the extent: (i) such option is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof, (ii) such option is to be replaced with
a cash incentive program of the successor corporation which preserves the option
spread existing at the time of the Corporate Transaction on the shares for which
the option is not otherwise at that time exercisable and provides for the
subsequent vesting and payout if that spread in accordance with the same vesting
schedule applicable to such option or (iii) the acceleration of such option is
subject to other limitations imposed by the Plan Administrator at the time of
the option grant. The determination of option comparability under clause
(i) above shall be made by the Plan Administrator, and its determination shall
be final, binding and conclusive.

6



--------------------------------------------------------------------------------



 



          B. All of the Corporation’s outstanding repurchase rights under this
Article Two shall automatically terminate, and the shares subject to those
terminated rights shall immediately vest in full, upon the occurrence of a
Corporate Transaction, except to the extent (i) any such repurchase right is to
be assigned to the successor corporation (or parent thereof) in connection with
the Corporate Transaction or (ii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator at the time the repurchase right
is granted.
          C. The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide (upon such terms as it may deem
appropriate) for the automatic acceleration of one or more outstanding options
which are assumed or replaced in the Corporate Transaction and do not otherwise
accelerate at that time (and the termination of any outstanding repurchase
rights), in the event the Optionee’s Service should subsequently terminate
within a designated period following the effective date of such Corporate
Transaction.
          D. Immediately following the consummation of the Corporate
Transaction, all outstanding options under the Plan shall terminate and cease to
remain outstanding, except to the extent assumed by the successor corporation or
its parent company.
          E. Each outstanding option which is assumed in connection with the
Corporate Transaction shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply and pertain to the number and class of
securities which would have been issued to the Optionee, in consummation of the
Corporate Transaction, had such person exercised the option immediately prior to
the Corporate Transaction. Appropriate adjustments shall also be made to the
exercise price payable per share, provided the aggregate exercise price payable
for such securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted.
          F. The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide for the automatic acceleration of one or
more outstanding options under the Plan (and the termination of one or more of
the Corporation’s outstanding repurchase rights) upon the occurrence of any
Change in Control. The Plan Administrator shall also have full power and
authority to condition any such option acceleration (and the termination of any
outstanding repurchase rights) upon the subsequent termination of the Optionee’s
Service within a specified period following the Change in Control. Any options
accelerated in connection with the Change in Control shall remain fully
exercisable until the expiration or sooner termination of the option term.
          G. The grant of options under the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

7



--------------------------------------------------------------------------------



 



     III. CANCELLATION AND REGRANT OF OPTIONS
          The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected optionees, the
cancellation of any or all outstanding options under this Article Two and to
grant in substitution new options under the Plan covering the same or different
numbers of shares of Common Stock but with an option exercise price per share
not less than the Fair Market Value of the Common Stock on the new grant date.

8



--------------------------------------------------------------------------------



 



ARTICLE THREE
STOCK ISSUANCE PROGRAM
     I. TERMS AND CONDITIONS OF STOCK ISSUANCES
          Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate issuances without any intervening stock option
grants. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to restricted stock units or other stock right awards which
entitle the recipients to receive the shares underlying those Awards upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those Awards. Each Award under the Stock Issuance
Program shall be evidenced by a Stock Award Agreement which complies with the
terms and conditions of this Article Three.
          A. Consideration.
               1. Shares of Common Stock may be issued for a cash consideration
per share fixed by the Plan Administrator at the of the Award, but in no event
shall such cash consideration be less than one hundred percent (100%) of the
Fair Market Value per share of Common Stock on the Award date
               2. Shares of Common Stock underlying restricted stock units or
other stock rights awarded under the Stock Issuance Program shall be issued for
consideration in the form of services rendered the Corporation (or any Parent or
Subsidiary) over the term the Award remains outstanding.
          B. Vesting Provisions.
               1. Shares of Common Stock issued under the Stock Issuance Program
may, in the discretion of the Plan Administrator, be fully and immediately
vested upon issuance or may vest in one or more installments over the
Participant’s period of Service or upon the attainment of specified performance
objectives. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to restricted stock units or other stock right awards which
entitle the recipients to receive the shares underlying those Awards upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those Awards, including (without limitation) a deferred
distribution date following the termination of the Participant’s Service.
               2. The Participant shall have full stockholder rights with
respect to any shares of Common Stock issued to him or her under the Plan,
whether or not his or her interest in those shares is vested. Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares. Any new, additional or different shares of
stock or other securities or property (including money paid other than as a
regular cash dividend) which the Participant may have the right to receive with
respect to his or

9



--------------------------------------------------------------------------------



 



her unvested shares of Common Stock by reason of any stock dividend, stock
split, reclassification, combination of shares, exchange of shares or other
change affecting the Common Stock as a class without the Corporation’s receipt
of consideration shall be issued, subject to (i) the same vesting requirements
applicable to his or her unvested shares and (ii) such escrow arrangements as
the Plan Administrator shall deem appropriate.
               3. Should the Participant cease to remain in Service while
holding one or more unvested shares of Common Stock issued under the Stock
Issuance Program or should the performance objectives not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered to the Corporation for cancellation, and the
Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for cash consideration, the Corporation shall repay that
consideration to the Participant at the time the shares are surrendered.
               4. The Participant shall not have any stockholder rights with
respect to the shares of Common Stock subject to restricted stock units or stock
right award until that Award vests and the shares of Common Stock are actually
issued thereunder.
               5. The Plan Administrator may in its discretion waive the
surrender and cancellation of one or more unvested shares of Common Stock (or
other assets attributable thereto) which would otherwise occur upon the
cessation of Participant’s Service or the non-attainment of the performance
objectives applicable to those shares. Such waiver shall result in the immediate
vesting of the Participant’s interest in the shares of Common Stock as to which
the waiver applies. Such waiver may be effected at any time, whether before or
after the Participant’s cessation of Service or the attainment or non-attainment
of the applicable performance objectives.
               6. Outstanding restricted stock units or other stock right awards
under the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those Awards, if the
performance goals or Service requirements established for such Awards are not
attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding restricted stock units or other stock right awards as to which the
designated performance goals or Service requirements have not been attained or
satisfied.
     II. CORPORATE TRANSACTION/CHANGE IN CONTROL
          A. In the event of any Corporate Transaction, all of the Corporation’s
outstanding repurchase rights under the Stock Issuance Program shall terminate
automatically and all the shares of Common Stock subject to those terminated
rights shall immediately vest in full, except to the extent (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) in
connection with such Corporate Transaction or (ii) the Plan Administrator
imposes other limitations in the Issuance Agreement which preclude such
accelerated vesting in whole or in part.

10



--------------------------------------------------------------------------------



 



          B. The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation’s repurchase rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, upon the Participant’s termination of Service within a
designated period following the effective date of any Corporate Transaction in
which those repurchase rights are assigned to the successor corporation (or
parent thereof).
          C. The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation’s repurchase rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, upon the occurrence of a Change in Control. Alternatively, the
Plan Administrator may condition such accelerated vesting upon the Participant’s
termination of Service within a designated period following the effective date
of any Change in Control.
          D. Each outstanding restricted stock unit or share right award may be
assumed in connection with a Corporate Transaction or Change in Control or
otherwise continued in effect. Each Award so assumed or continued in effect
shall be adjusted immediately after the consummation of that Corporate
Transaction or Change in Control so as to apply to the number and class of
securities into which the shares of Common Stock subject to the award
immediately prior to the Corporate Transaction or Change in Control would have
been converted in consummation of such Corporate Transaction or Change in
Control had those shares actually been outstanding at that time, and appropriate
adjustments shall also be made to the cash consideration (if any) payable per
share thereunder, provided the aggregate cash consideration shall remain the
same. If any such restricted stock unit or other stock right award is not so
assumed or otherwise continued in effect or replaced with a cash incentive
program of the successor corporation which preserves the Fair Market Value of
the underlying shares of Common Stock at the time of the Change in Control and
provides for the subsequent vesting and payout of that value in accordance with
the same vesting schedule applicable to those shares, then such Award shall
vest, and the shares of Common Stock subject to that Award shall be issued as
fully-vested shares, immediately prior to the consummation of the Corporate
Transaction or Change in Control., unless provided otherwise in the applicable
Stock Award Agreement
          E. The Plan Administrator shall have the discretionary authority to
structure one or more restricted stock units or other stock right awards under
the Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall automatically vest and become issuable in whole or in part
immediately upon the occurrence of a Corporate Transaction or Change in Control
or upon the subsequent termination of the Participant’s Service by reason of an
Involuntary Termination within a designated period following the effective date
of that Corporate Transaction or Change in Control.

11



--------------------------------------------------------------------------------



 



     III. SHARE ESCROW/LEGENDS
          Unvested shares may, in the Plan Administrator’s discretion, be held
in escrow by the Corporation until the Participant’s interest in such shares
vests or may be issued directly to the Participant with restrictive legends on
the certificates evidencing those unvested shares.

12



--------------------------------------------------------------------------------



 



ARTICLE FOUR
MISCELLANEOUS
     I. EFFECTIVE DATE AND TERM OF PLAN
          A. This Plan became effective upon approval by the Board on
October 20, 1998 and shall not be subject to stockholder approval. The Plan was
amended by the Board on October 19, 1999 to increase the number of shares of
Common Stock reserved for issuance under the Plan from 400,000 shares to 800,000
shares and was further amended on June 29, 2000 to increase the number of shares
of Common Stock reserved for issuance under the Plan from 800,000 shares to
1,200,000 shares. Both 400,000-share increases were effective immediately and
were not subject to stockholder approval. On January 29, 2002, the Board amended
the Plan to increase the number of shares of Common Stock reserved for issuance
under the Plan from 1, 200,000 shares to 1,950,000 shares. Such increase was
effective immediately and was not subject to stockholder approval. On
January 29, 2008 the Board amended the Plan to expressly authorized the issuance
of restricted stock units and other stock-based awards under the Stock Issuance
Program which will entitle the recipient to the shares of Common Stock
underlying those Awards upon the attainment of designated performance goals or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those Awards. Such amendment was
not subject to stockholder approval.
          B. The Plan shall terminate upon the earlier of (i) October 19, 2008
and (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully-vested shares pursuant to the Awards made under
the Plan. If the date of termination is determined under clause (i) above, then
all Awards outstanding on such date shall thereafter continue to have force and
effect in accordance with the provisions of the applicable agreements evidencing
those Awards.
     II. AMENDMENT OF THE PLAN
          The Board has complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall adversely affect rights and obligations with respect to stock
options, unvested stock issuances or other stock-based awards at the time
outstanding under the Plan, unless the affected Optionees or Participants
consent to such amendment.
     III. USE OF PROCEEDS
          Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants or stock issuances under the Plan shall be used for
general corporate purposes.

13



--------------------------------------------------------------------------------



 



     IV. REGULATORY APPROVALS
          A. The implementation of the Plan, the granting of any Award under the
Plan, and the issuance of Common Stock upon the exercise or settlement of such
Awards shall be subject to the Corporation’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the Awards made under it and the Common Stock issued pursuant to it.
          B. No shares of Common Stock or other assets shall be issued or
delivered under this Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
the Common Stock is then listed for trading.
     V. TAX WITHHOLDING
          The Corporation’s obligation to deliver shares of Common Stock upon
the exercise of stock options for such shares or the issuance or vesting of such
shares under the Plan shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements.
     VI. AT WILL EMPLOYMENT/SERVICE
          Neither the action of the Corporation in establishing the Plan, nor
any action taken by the Plan Administrator hereunder, nor any provision of the
Plan shall be construed so as to grant any individual the right to remain in
Service for any period of specific duration, and the Corporation (or any Parent
or Subsidiary employing such individual) may terminate such individual’s Service
at any time and for any reason, with or without cause.
     VII. MISCELLANEOUS PROVISIONS
          A. The right to acquire Common Stock or other assets under the Plan
may not be assigned, encumbered or otherwise transferred by any Optionee or
Participant, except as expressly provided herein.
          B. The provisions of the Plan relating to the exercise of options and
the vesting of shares shall be governed by the laws of the State of California,
as such laws are applied to contracts entered into and performed in such state.
          C. The provisions of the Plan shall insure to the benefit of, and
shall be binding upon, the Corporation and its successors and assigns, whether
by Corporate Transaction or otherwise, and the Participants and Optionees and
the legal representatives, heirs or legatees of their respective estates.

14



--------------------------------------------------------------------------------



 



APPENDIX
          The following definitions shall be in effect under the Plan:
          A. Award shall mean any of the following awards authorized for
issuance or grant under the Plan: stock options, direct stock issuances,
restricted stock units or other stock right awards
          B. Board shall mean the Corporation’s Board of Directors.
          C. Change in Control shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:
               (i) the acquisition, directly or indirectly by any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders, or
               (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
          D. Code shall mean the Internal Revenue Code of 1986, as amended.
          E. Common Stock shall mean the Corporation’s common stock.
          F. Corporate Transaction shall mean any of the following
stockholder-approved transactions to which the Corporation is a party:
               (i) a merger or consolidation in which the Corporation is not the
surviving entity, except for a transaction the principal purpose of which is to
change the State in which the Corporation is incorporated,
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Corporation in complete liquidation or
dissolution of the Corporation, or
               (iii) any reverse merger in which the Corporation is the
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to person or persons different from the persons
holding those securities immediately prior to such merger.

15



--------------------------------------------------------------------------------



 



          G. Corporation shall mean Ultratech, Inc., a Delaware corporation, and
its successors.
          H. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          I. Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.
          J. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
               - If the Common Stock is at the time traded on the Nasdaq Global
or Global Select Market, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question, as such price is
reported on by the National Association of Securities Dealers on such exchange.
If there is no reported closing selling price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.
               - If the Common Stock is at the time listed on any other national
stock exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange and published in The Wall Street Journal. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
          K. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Optionee, Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary).
          L. 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.
          M. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
          N. Option Grant Program shall mean the option grant program in effect
under the Plan.

16



--------------------------------------------------------------------------------



 



          O. Optionee shall mean any person to whom an Award is made under the
Option Grant Program.
          P. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          Q. Participant shall mean any person who receives an Award under the
Stock Issuance Program in effect under the Plan.
          R. Permanent Disability or Permanently Disabled shall mean the
inability of an individual to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
          S. Plan shall mean the Corporation’s Supplemental Stock Option/Stock
Issuance Plan, as set forth in this document.
          T. Plan Administrator shall mean the committee comprised of one or
more Board members appointed by the Board to administer the Plan.
          U. Service shall mean the provision of services on a periodic basis to
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee or
an independent consultant or advisor, except to the extent otherwise
specifically provided in the applicable stock option agreement.
          V. Stock Award Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time an Award is made to such Participant
under the Stock Issuance Program.
          W. Stock Issuance Program shall mean the stock issuance program in
effect under the Plan.
          X. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

17